         Case 3:14-cv-30211-MGM Document 537 Filed 01/25/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
                                    WESTERN DIVISION

TAMARA GREEN, et al.,

                          Plaintiffs,

             v.
                                                         Case No.: 3:14-cv-30211-MGM-DHH
WILLIAM H. COSBY, JR.,

                          Defendant.


             JOINT REPORT ON STATUS OF THIS ACTION DURING STAY

        COME NOW the parties, by and through their counsel, per the request of this Court

(Dkt. No. 535), and hereby submit the following joint report on the status of this action while it

remains stayed:

        1.         Plaintiffs’ counsel represents that, on January 4, 2019, one of the Plaintiffs passed

away. Plaintiffs’ counsel further represents that a hearing on the appointment of a personal

representative is scheduled to be held on February 19, 2019, and that, once a representative of

the estate is appointed, the Plaintiffs will move this Court to substitute the representative as a

party Plaintiff.

        2.         On January 11, 2019, Plaintiffs and Defendant’s insurer, through counsel,

participated in a private mediation. Defendant’s counsel appeared and preserved all rights.

//

//

//

//
        Case 3:14-cv-30211-MGM Document 537 Filed 01/25/19 Page 2 of 3



       3.      The parties are prepared to go forward with the status conference currently

scheduled for February 28, 2019.


                                     Respectfully submitted,


/s/ Joseph Cammarata___________
Joseph Cammarata, Esquire
CHAIKIN, SHERMAN,
CAMMARATA & SIEGEL, P.C.
The Law Building
1232 Seventeenth Street NW
Washington, D.C. 20036
Ofc: (202) 659-8600
Fax: (202) 659-8680
E-mail: joe@dc-law.net
Attorneys for Plaintiffs/
Counter-Defendants



/s/ Sarah Kelly-Kilgore___________
Alan A. Greenberg, Esq.
Wayne R. Gross, Esq.
Sarah Kelly-Kilgore, Esq.
GREENBERG GROSS LLP
601 South Figueroa Street, 30th Floor
Los Angeles, CA 90017
(213) 334-7000
Email: agreenberg@ggtriallaw.com
       wgross@ggtriallaw.com
       skellykilgore@ggtriallaw.com

John J. Egan, Esq.
Robert L. Quinn, Esq.
Lauren F. Olanoff, Esq.
Egan, Flanagan and Cohen, P.C.
67 Market Street, P.O. Box 9035
Springfield, MA 01102-9035
(413) 737-0260
Email: jje@efclaw.com
        rlq@efclaw.com
        lfo@efclaw.com

Attorneys for Defendant and Counterclaim
Plaintiff William H. Cosby, Jr.
        Case 3:14-cv-30211-MGM Document 537 Filed 01/25/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF on January 25, 2019.


                                                     /s/ Joseph Cammarata
                                                     Joseph Cammarata
